DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or

(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1, drawn to a flexible microwire system.
Group II, claim(s) 3-4, drawn to a microcatheter having appropriate density and modules.
Group III, claim(s) 6-8 and 12-14, drawn to a fanlike array of leads.
Group IV, claim(s) 9-10, drawn to a ratio of Hoop Strength to Chronic Outward Radial Force.
Group V, claim(s) 11, drawn to storing, arraying, and transmitting signals.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I-V lack unity of invention because the groups do not share the same or corresponding technical feature.

Peter Gluck on 1/14/2022 a provisional election was made without traverse to prosecute the invention of Group III, claims 6-8 and 12-14. Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Affirmation of this election must be made by applicant in replying to this Office action.  Claims 1, 3-4, and 9-11 withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claims 12-14 objected to because of the following informalities: Claim 12 positively recites “An improved system, according to claim 7,” and claims 13-14, which indirectly depend from independent claim 7, recite similar limitations. However, claim 7 is “an improved device.” Therefore, the preamble of all dependent claims dependent directly or indirectly on claim 7 . Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 14 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the transitional phrase “use of” directs the claim toward a “for use” type claim (see MPEP 2173.05(q)).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-8 and 12-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The terms “at least about 180 cm in length,” “appropriate density and modulus,” and “about .028 inches (2F) in claim 6 are relative terms which renders the claim indefinite. The 
Furthermore, it is unclear what individual or combination of density and modulus would be “appropriate” to promote navigation through tortuous cerebrovascular circulatory pathways, because Applicant does not provide any specific densities or moduli, or cites or describes any standards for determining what density and modulus would be considered “appropriate.” Therefore, in order to further prosecution, this limitation will be interpreted as equivalent to any device configurable for being inserted into a cerebrovascular circulatory pathway.
Claim limitation “improved device…changing from a first to a second position upon desired triggering and release, in situ” and “the device having appropriate density and modulus to promote navigation through tortuous cerebrovascular circulatory pathways” in claim 6 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Applicant’s filed disclosure does not disclose what structure or structures enable “triggering and release” of the improved device to change from a first position to a second position in situ. Furthermore, there is no indication in Applicant’s disclosure of what density and modulus may be appropriate to promote navigation through tortuous cerebrovascular circulatory pathways. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.


Claim 7 recites the limitation "the microwire." There is insufficient antecedent basis for this limitation in the claim.
Regarding claims 12 and 13, the phrase "like" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "like"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).
Claim 12 recites the limitation "the seizure focus" in the third line of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "the endovascular ablation of seizure foci," “and the stenting,” and “the like signal harvesting.”  There is insufficient antecedent basis for these limitations in the claim.
Claim 13 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite in that it fails to point out what is included or excluded by the claim language, by the phrase “sensors and the like signal harvesting.” Is the Applicant trying to claim the safety profile is determined with sensors and structures like sensors or for applications like signal harvesting? Furthermore, “like” in this context is not defined anywhere in Applicant’s disclosure, so it’s unclear what structures are included or excluded. This claim is an omnibus type claim.
Claim 13 is further indefinite, because it is unclear what the “safety profile” is, and/or what method steps are taken to determine it.
Claim 13 is further indefinite, because it is unclear how the safety profile can be determined without recording leads, arrays, or multiple arrays of electrodes, in particular since 
Claim 14 recites the limitations "the preoperative evaluation," “the determination of resection margins,” and “the clinically optimal targets.” There is insufficient antecedent basis for these limitations in the claim.
Claims 6, and 13-14 are indefinite because they are directed toward an apparatus, but also positively recite method steps, such as “changing from a first to a second position upon desired triggering and release” in claim 6, “a safety profile shall be determined…” in claim 13, and “use of endovascular EEG…is done diagnostically” in claim 14. A claim may only be directed to one statutory category (see MPEP 2173.05(p), part II). However, an apparatus claim may contain functions related to method steps if those functions are written in a way to imply “intended use,” such as elements of the apparatus being “configured to” perform those method steps either by the structure of an element, interactions between elements, or some combination thereof. Applicant may want to review MPEP 2114 for guidance on how functional limitations are interpreted within apparatus claims.
Claims 13 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: Means for determining a “safety profile” in claim 13, and means for “determination of resection margins” in claim 14. In order to further prosecution, these limitations will be interpreted as equivalent as being equivalent to any structure in the instant or previous claims from which they depend “configurable” for performing the cited functions or method steps.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 6, 7-8, and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over US 20150011843 A1 to Toth, et al. (hereinafter Toth) in view of US 20100241100 A1to Blumenfeld, et al. (hereinafter Blumenfeld).
Regarding claim 6, Toth teaches an improved device that can be unsheathed which produces a fanlike array of leads (140a-f) [0185] (Fig 1c), further comprising:

the device having appropriate density and modulus to promote navigation through tortuous cerebrovascular circulatory pathways [0075];
having a profile of less than at least about .028 inches (2F) ([0016], .028 inches is about 0.71 mm, so a catheter with a diameter less than 0.5 m falls within the claimed range).
However, Toth does not teach at least about 180 cm of length.
Blumenfeld teaches at least about 180 cm of length ([0027], microtube with a length of up to 2 meters falls within the claimed range, because 180 cm is 1.8 meters).
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Toth to have at least about 180 cm of length, because doing so would have the predictable result of helping the device reach intra-parenchymal tissue in the brain, as recognized by Blumenfeld [abstract].

Regarding claim 7, Toth in view of Blumenfeld teach the limitations of claim 6, and Toth further teaches a hollow-bore permitting over the microwire (OTW) navigation (Examiner’s note: “permitting over the microwire (OTW) navigation” is interpreted as intended use, wherein if the apparatus is configurable for performing the claimed intended use, then it meets the limitations of the claim. In this instance, the prior art is configurable for performing the intended use because catheter (111) comprises a hollow-bore (shown in Fig 1c) configured to allow structures equivalent to a microwire (microfingers 140a-f) to pass therethrough).
	
Regarding claim 8, Toth in view of Blumenfeld teach the limitations of claim 7, and Toth further teaches deliverable endovascularly and MRI compatible (Examiner’s note: “deliverable 

Regarding claim 12, Toth in view of Blumenfeld teach the limitations of claim 7, and Toth further teaches including any devices which can be permanently implanted (like a pacemaker) that can both sense epileptiform activity ([0010, 0013, 0185], epelitiform activity can take the form of electrophysical signals, and the microfingers are configurable for sensing electrophysical activity. The microfingers could be configured to be permanently implanted, as they are made of Nitinol [0119], which is commonly used in the medical device industry for long-term implantable devices), as well as apply a current to the seizure focus and arrest seizure progression ([0042-0044], device is configurable for applying sufficient electrical current for a neural block, which is a common and well-known treatment for preventing seizures), which does not require craniotomy and direct cortical placement of electrodes ([abstract, 0185], there’s no indication a craniotomy or direct cortical placement is required to position the electrodes, rather the exemplary method is to insert them endoluminally, such as shown in Fig 1c).

Regarding claim 13, Toth in view of Blumenfeld teach the limitations of claim 12, and Toth further teaches a safety profile shall be determined for the endovascular ablation of seizure foci, endovascular stimulation in DBS, and the stenting, with and without recording leads or 

Regarding claim 14, Toth in view of Blumenfeld teach the limitations of claim 13, and Toth further teaches whereby use of endovascular EEG in the preoperative evaluation of patients for epilepsy surgery is done diagnostically, in complement with the determination of resection margins that provide the clinically optimal targets to be treated endovascularly (Examiner’s note: “whereby use of endovascular EEG in the preoperative evaluation of patients for epilepsy surgery is done diagnostically, in complement with the determination of resection margins that provide the clinically optimal targets to be treated endovascularly” is interpreted as intended use, wherein if the apparatus is configurable for performing the claimed intended use, then it meets the limitations of the claim. In this instance, the prior art is configurable for performing the intended use because it is configurable to perform cutting, burning, and ablation near an .
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20150011866 A1 is mentioned because it discloses a system that determines resection margins for treating epilepsy in conjunction with an EEG. US 20080243218 A1 is mentioned because it discloses MRI compatible leads. US 20140168917 A1 is mentioned because it discloses a pacemaker for treating seizures.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND P DULMAN whose telephone number is (571)272-7931. The examiner can normally be reached Monday-Friday 7:30 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor II can be reached on (571) 272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/R.P.D./Examiner, Art Unit 3791                                                                                                                                                                                                        
/DANIEL L CERIONI/Primary Examiner, Art Unit 3791